MEMORANDUM **
Juan Jose Morales Lopez, a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying as untimely his motion to reopen deportation proceedings. We deny in part and dismiss in part the petition for review.
Morales Lopez does not argue in his opening brief that the BIA erred by denying his motion to reopen as untimely, and thereby waives any challenge to the BIA’s timeliness determination. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
We lack jurisdiction to review the BIA’s refusal to sua sponte reopen Morales Lopez’s deportation proceedings. See Abassi v. INS, 305 F.3d 1028, 1032 (9th Cir.2002).
We also lack jurisdiction to review the agency’s previous decisions, because the instant petition for review is timely only as to the BIA’s March 29, 2004 order. See 8 U.S.C. § 1252(b)(1) (providing that a petition for review must be filed not later than 30 days after the final order of removal); Martinez-Serrano, 94 F.3d at 1258.
*874PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.